Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 July 24, 2013 Gold Shares Covered Call ETN The Gold Shares Covered Call Exchange Traded Notes (the “ETNs”) are senior, unsecured debt securities issued by Credit Suisse AG (“Credit Suisse”), acting through its Nassau Branch, that are linked to the return of the Credit Suisse NASDAQ Gold FLOWS TM (Formula-Linked OverWrite Strategy) 103 Index (the “Index”). The Index seeks to implement a “covered call” investment strategy by maintaining a notional long position in shares of the SPDR Gold Trust ETF (GLD UP ) (the “GLD shares”) while notionally selling monthly out-of-the-money call options on that position. We have listed the ETNs on The Nasdaq Stock
